USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1406                        JOSEPH JABIR POPE,                      Plaintiff, Appellant,                                v.                         ANTHONY TENCZAR,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS           [Hon. Joseph L. Tauro, U.S. District Judge]                              Before                     Torruella, Chief Judge,               Boudin and Lipez, Circuit Judges.                                                                     Joseph Jabir Pope on brief pro se.     Alan D. Rose, Alan D. Rose, Jr., and Rose & Associates onbrief for appellee.November 24, 1998                                                                                                                                               Per Curiam.  Having carefully reviewed plaintiff's     assignment of error in light of the entire record and the    briefs on appeal, we see no clear error in the district court's    finding that defendant had satisfied all preconditions to    settlement.  Accordingly, the final judgment enforcing the    settlement agreement is affirmed.  See Loc. R. 27.1.                                                                                                                  -2-